MEMORANDUM**
Jose Arsenio Cuellar appeals his jury-trial conviction and 63-month sentence for refusing to timely apply for a travel document necessary to effect his deportation, in violation of 8 U.S.C. § 1253(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Cuellar’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Cuellar has filed a pro se supplemental brief.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.